              Case: 19-1472 ECF
Case 5:16-cv-10444-JEL-MKM  Document: 57 filed
                                No. 1214   Filed: 07/22/2020
                                               07/22/20        Page: 1
                                                          PageID.38227                    Page 1 of 3




                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
     Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
         Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                    Filed: July 22, 2020




  Mr. David J. Weaver
  Eastern District of Michigan at Ann Arbor
  P.O. Box 8199
  Ann Arbor, MI 48107-0000

                       Re: Case No. 19-1472, Luke Waid, et al v. Richard Snyder, et al
                           Originating Case No. : 5:16-cv-10444

  Dear Clerk,

     Enclosed is a copy of the mandate filed in this case.

                                                    Sincerely yours,

                                                    s/Maddison R Edelbrock
                                                    For Patricia Elder

  cc: Mr. Samuel R. Bagenstos
      Ms. Margaret Bettenhausen
      Mr. Nathan A. Gambill
      Mr. William H. Goodman
      Ms. Julie H. Hurwitz
      Mr. Richard S. Kuhl
      Ms. Emmy L. Levens

  Enclosure
              Case: 19-1472 ECF
Case 5:16-cv-10444-JEL-MKM  Document: 57 filed
                                No. 1214   Filed: 07/22/2020
                                               07/22/20        Page: 2
                                                          PageID.38228            Page 2 of 3



                                   UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT

                                            ________________

                                               No: 19-1472
                                            ________________

                                                               Filed: July 22, 2020

  In re: FLINT WATER CASES

  ------------------------------

  LUKE WAID, Parent and Next-Friend of SR, a minor; et al.

                 Plaintiff

  and

  ELNORA CARTHAN; RHONDA KELSO, individually and as next friend of K.E.K., a minor
  child; DARRELL DAVIS; BARBARA DAVIS; MICHAEL SNYDER; MARILYN BRYSON;
  DAVID MUNOZ; TIANTHA WILLIAMS, individually and as next friend of T.W., a minor
  child; AMBER BROWN, individually and as next friend of K.D., a minor child; FRANCES
  GILCREAST; EPCO SALES, LLC; ANGELO'S CONEY ISLAND PALACE, INC.

                 Plaintiffs - Appellees

  v.

  DARNELL EARLEY; GERALD AMBROSE; HOWARD CROFT; MICHAEL GLASGOW;
  DAUGHERTY JOHNSON; CITY OF FLINT, MI

                 Defendants

  and

  RICHARD DALE SNYDER, former Governor; ANDY DILLON, former State Treasurer;
  GRETCHEN WHITMER, Governor

                 Defendants - Appellants



                                             MANDATE
              Case: 19-1472 ECF
Case 5:16-cv-10444-JEL-MKM  Document: 57 filed
                                No. 1214   Filed: 07/22/2020
                                               07/22/20        Page: 3
                                                          PageID.38229                    Page 3 of 3



     Pursuant to the court's disposition that was filed 05/22/2020 the mandate for this case hereby

  issues today.



  COSTS: None
